Case 2:18-cr-00614-JS-ARL Document 80 Filed 07/02/20 Page 1 of 1 PageID #: 268




                               WENGER & ARLIA, ESQS.
                                ATTORNEYS AT LAW
                                   20 Vesey Street, Suite 210
                                      New York, NY 10007
                           Tel: (212) 566-6262 – Fax: (212) 608-6262


Ju1y 2, 2020

Hon. Joanne Seybert
United States District Judge
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

Re: United States v. Jeffrey Miller, 18 CR 614 (JS)

Dear Judge Seybert:

        As you are aware, the law firm of Wenger & Arlia Esqs. has been retained to represent
the defendant, Jeffrey Miller, in the above-referenced prosecution. The purpose of this letter is
to request the following.

        We would like Mr. Miller to have permission to sell certain stocks. To sell his holdings
(59,588,250 shares) in Industrial Nanotech (INTK) which he has held for many years. Also, he
would like permission to either deposit and sell or sell in certificate form to a colleague to raise
money; 86,700 shares of Raindrop Ventures (on the Canadian Stock Exchange). This company
was a spin-off/distribution to all shareholders of Gold Torrent, which Mr. Miller held for many
years as well. These companies recently achieved a level where selling their shares would be
most beneficial financially to Mr. Miller. If the Court would so wish, we would agree to hold the
proceeds in Wenger & Arlia’s escrow account until the finality of the case. That money could be
used in the future toward restitution and/or forfeiture, if any.

        The second issue relates to the possibility of Mr. Miller accepting some employment as a
consultant to a public company (APQT). The company wishes to retain Mr. Miller’s services
and to compensate him in company stock, rather than cash payment.

      I have contacted Assistant U.S. Attorney Charles Rose and I have received the
Government’s approval for this request. We respectfully await your response.

        If you have any questions or concerns, please call my office.

                                              Respectfully yours,

                                              John Arlia
JA:ma                                         John Arlia (JA)6781
